 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICARDO JACKSON,                                         Case No.: 3:19-cv-02444-JAH-MDD
     CDCR No. AK-4312,
12
                                             Plaintiff,       ORDER: (1) GRANTING MOTION
13                                                            TO PROCEED IN FORMA
                             vs.                              PAUPERIS; (2) DENYING MOTION
14
                                                              TO APPOINT COUNSEL; (3)
15                                                            DENYING MOTION FOR
     P. COVELLO; J. JUAREZ;                                   PRELIMINARY INJUNCTION; and
16   SERGEANT ANDERSON;                                       (4) DISMISSING CLAIMS AGAINST
17   CORRECTIONAL OFFICER                                     DEFENDANTS FOR FAILURE TO
     MARTINEZ; A. CANEDO; A.                                  STATE A CLAIM
18   TAYLOR; GARCIA; R. FLORES,
19                                        Defendants.
20
21          Ricardo Jackson (“Plaintiff”), currently incarcerated at the California Substance
22   Abuse Treatment Facility (“CSATF”), 1 located in Corcoran, California, and proceeding
23   pro se, has filed a civil rights complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 (See
24   ECF No. 12). Plaintiff has also filed a Motion to Appoint Counsel (ECF No. 15), Motion
25
26
27   1
        At the time Plaintiff filed this action he was housed at the Richard J. Donovan Correctional Facility
     (“RJD”). However, on January 26, 2020, Plaintiff filed a notice of change of address indicating that he
28   is currently housed at CSATF. (See ECF No. 22.)
                                                          1
                                                                                        3:19-cv-02444-JAH-MDD
 1   for Preliminary Injunctive Relief (ECF No. 14), as well as a Motion to Proceed In Forma
 2   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 16).
 3   I.    Motion to Proceed IFP
 4            All parties instituting any civil action, suit or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400. 2 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 9   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
10   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
11   Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d
12   1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed.
13   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.
14   2002).
15         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
17   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly
21   balance in the account for the past six months, whichever is greater, unless the prisoner
22   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
23   custody of the prisoner then collects subsequent payments, assessed at 20% of the
24
25
26   2
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2014). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                     2
                                                                                  3:19-cv-02444-JAH-MDD
 1   preceding month’s income, in any month in which his account exceeds $10, and forwards
 2   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 3   Bruce, 136 S. Ct. at 629.
 4         In support of his IFP Motion, Plaintiff has submitted certified copies of his inmate
 5   trust account statements. These statements show Plaintiff has had no monthly deposits to
 6   his account, has carried no balance over the six month period preceding the filing of his
 7   Complaint, and that his current available balance is zero. See 28 U.S.C. § 1915(b)(4)
 8   (providing that “[i]n no event shall a prisoner be prohibited from bringing a civil action
 9   or appealing a civil action or criminal judgment for the reason that the prisoner has no
10   assets and no means by which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at
11   630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve”
12   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay . . . due to
13   the lack of funds available to him when payment is ordered.”).
14         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 16),
15   declines to “exact” any initial filing fee because his trust account statement shows he “has
16   no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Secretary for the California
17   Department of Corrections and Rehabilitation (“CDCR”) to instead collect the entire
18   $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward them to the
19   Clerk of the Court pursuant to the installment payment provisions set forth in 28 U.S.C.
20   § 1915(b)(1).
21   II.   Request for Appointment of Counsel
22         Plaintiff also requests that the Court to appoint him counsel because he is indigent
23   and his “imprisonment will greatly limit his ability to litigate.” (Pl.’s Mot., ECF No. 15
24   at 1.) However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
25   of Social Services, 452 U.S. 18, 25 (1981). While under 28 U.S.C. § 1915(e)(1), district
26   courts have some limited discretion to “request” that an attorney represent an indigent
27   civil litigant, Agyeman v. Corr. Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004),
28   this discretion is rarely exercised and only under “exceptional circumstances.” Id.; see
                                                   3
                                                                               3:19-cv-02444-JAH-MDD
 1   also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A finding of exceptional
 2   circumstances requires “an evaluation of the likelihood of the plaintiff’s success on the
 3   merits and an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the
 4   complexity of the legal issues involved.’” Agyeman, 390 F.3d at 1103, quoting Wilborn
 5   v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
 6          Applying these factors to Plaintiff’s case, the Court DENIES his Request to
 7   Appoint Counsel because a liberal construction of his original pleadings shows he is
 8   capable of articulating the factual basis for his claims. All documents filed by pro se
 9   litigants are construed liberally, and “a pro se complaint, however inartfully pleaded,
10   must be held to less stringent standards than formal pleadings drafted by lawyers.”
11   Erickson v. Pardus, 551 U.S. 89, 94 (2007). Moreover, FED. R. CIV. P. 8(e) requires that
12   “[p]leadings . . . be construed so as to do justice.”
13          The pleadings filed by Plaintiff to date demonstrate that while Plaintiff may not be
14   a trained in law, he is capable of legibly articulating the facts and circumstances relevant
15   to his claims, which are typical, straightforward, and not legally “complex.” Agyeman,
16   390 F.3d at 1103. Therefore, neither the interests of justice nor any exceptional
17   circumstances warrant the appointment of counsel in this case at this time. LaMere v.
18   Risley, 827 F.2d 622, 626 (9th Cir. 1987); Terrell, 935 F.2d at 1017.
19   III.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
20          A.    Standard of Review
21          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
22   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
23   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
24   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
25   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
26   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
27   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
28   the targets of frivolous or malicious suits need not bear the expense of responding.’”
                                                    4
                                                                                 3:19-cv-02444-JAH-MDD
 1   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 2   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 3         “The standard for determining whether a plaintiff has failed to state a claim upon
 4   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 5   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 6   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 7   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 8   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 9   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
10   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
11   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
12         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
13   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
14   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
15   relief [is] ... a context-specific task that requires the reviewing court to draw on its
16   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
17   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
18   this plausibility standard. Id.
19         B.     Plaintiff’s Allegations
20         Plaintiff was housed at the Richard J. Donovan Correctional Facility in 2015. (See
21   Compl. at 6.) Plaintiff claims “watch floor officers started to harass and antagonize
22   [Plaintiff] daily in forcing him to accept a cellmate” or they took him “to the hole.” (Id.)
23   Plaintiff showed them documentation from “Lancaster prison” which indicated Plaintiff
24   had “issues with cellmates.” (Id.) Plaintiff asked that they call Lancaster prison officials
25   who would purportedly confirm Plaintiff “cannot get a cellmate.” (Id.)
26         “For the following months, staff continued to harass and antagonize” Plaintiff with
27   “retaliatory cell searches.” (Id. at 6-7.) Plaintiff was “forced to seek/grab other means
28   and channels” to “seek and obtain resolution.” (Id.) Plaintiff alleges he is “afraid for his
                                                     5
                                                                                 3:19-cv-02444-JAH-MDD
 1   life in the cell with other inmates” and is a “member of the mental health system.” (Id.)
 2   Plaintiff filled out a “CDC 7362 Health Care form” on November 14, 2015 requesting to
 3   obtain mental health treatment. (Id.)
 4         On December 10, 2015, a “big riot broke out on the RJD facility in day rooms,
 5   yard, kitchen, school classrooms on the yard, everywhere.” (Id.) Plaintiff :almost got
 6   knocked out of [his] wheelchair due to inmates running all over the place.” (Id.) Plaintiff
 7   alleges the riot was the result of “CDCR officials bringing inmates here at a medical
 8   facility who don’t want to be housed with ADA, GOP, and CCCMs inmates.” (Id.)
 9         On December 22, 2015, another inmate was “forced” into Plaintiff’s cell. (Id. at
10   8.) Plaintiff claims this inmate “choked [him] out.” (Id.) The prison guard who “forced”
11   this inmate into Plaintiff’s cell “came back and took personal items from the cell because
12   [Plaintiff] stated he [was] going to write him up.” (Id.)
13         On April 4, 2016, Plaintiff was “taken to the Classification Committee by R.
14   Flores.” (Id.) Plaintiff informed Flores about his “past in cell experiences with cellmates
15   at Lancaster” and at RJD. (Id.) Based on these experiences, Plaintiff requested “single
16   cell” status. (Id.) Flores told Plaintiff he would “mention it” at the hearing. (Id.)
17         During the hearing, however, Flores “shut [Plaintiff] up” when he tried to speak
18   and said that Plaintiff “lik[ed] to write staff up and that [Plaintiff] had no prior in cell
19   incidents.” (Id.) Plaintiff’s request for a single cell was denied. (See id.)
20         On December 27, 2016, Flores “took [Plaintiff] to classification committee again.”
21   (Id. at 9.) Defendant A. Taylor-Garcia was also present but “once again Flores took
22   charge of the meeting and made all the decisions over the Captain, CCII, and deemed
23   [Plaintiff] double cell.” (Id.) Flores also “put up” Plaintiff for work assignment. (Id.)
24         On January 24, 2017, Plaintiff filed another grievance against Flores but “they
25   refused to process the 602 and went silent under oath of office.” (Id. at 10.) Plaintiff also
26   claims that “due to Defendant Flores misconduct of reprisals by putting [Plaintiff] for
27   work assignment [Plaintiff] started to receive RVR/115 write up.” (Id.)
28
                                                     6
                                                                                 3:19-cv-02444-JAH-MDD
 1          In February, Plaintiff was “called to the program office” by Lieutenant Canedo for
 2   a “115 hearing.” (Id.) Plaintiff told Canedo that he is “unassigned, limited duty, and
 3   cannot be assigned, and request Canedo postpone the hearing so Dr. Hodges could verify
 4   what [Plaintiff] is saying the next day.” (Id.) Canedo told Plaintiff that he had spoken to
 5   “seven nurses and they don’t know what [Plaintiff is] talking about and is finding
 6   [Plaintiff] guilty.” (Id.)
 7          In the following months, there was “more harassment, cell searches, and another
 8   inmate was forced” into Plaintiff’s cell. (Id.) Plaintiff was “again choked out by said cell
 9   mate.” (Id.)
10          On November 19, 2018, Plaintiff was “again called to the program office” by
11   Canedo for “another 115/RVR hearing.” (Id.) Plaintiff asked Canedo to call Dr. Hodges
12   and claims Dr. Hodges informed Canedo that Plaintiff “cannot be assigned.” (Id.)
13   Plaintiff alleges Canedo “got upset, hung up the phone, and stated that no doctor can tell
14   CDCR what to do and he is finding [Plaintiff] guilty.” (Id.)
15          Plaintiff was “again taken to classification committee” on January 16, 2019. (Id. at
16   12.) Defendants Taylor-Garcia, Martinez, and Flores were present at the meeting and
17   Flores again “deemed [Plaintiff] double cell.” (Id.) Plaintiff asked Taylor-Garcia and
18   Martinez to contact Dr. Hodges to “verify the facts concerning his unassigned limited
19   duty before any final decision is made.” (Id.)
20          Plaintiff claims that he lives in “fear and depression not knowing when he will be
21   attacked by these inmates” at RJD. (Id. at 13.) Plaintiff seeks injunctive relief, as well as
22   compensatory and punitive damages. (See id. at 18.)
23          C.      42 U.S.C. § 1983
24          “Section 1983 creates a private right of action against individuals who, acting
25   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
26   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
27   substantive rights, but merely provides a method for vindicating federal rights elsewhere
28   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
                                                   7
                                                                              3:19-cv-02444-JAH-MDD
 1   and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
 2   deprivation of a right secured by the Constitution and laws of the United States, and (2)
 3   that the deprivation was committed by a person acting under color of state law.” Tsao v.
 4   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
 5         D.     Individual Causation
 6         As an initial matter, Plaintiff’s Complaint fails to contain any factual allegations
 7   against Defendants Covello or Juarez whom he claims violated his constitutional rights
 8   and contains no “further factual enhancement” which describes how, or to what extent,
 9   these individuals became aware of, or were actually aware of, any alleged constitutional
10   violation. “Because vicarious liability is inapplicable to . . . §1983 suits, a plaintiff must
11   plead that each government-official defendant, through the official’s own individual
12   actions, has violated the Constitution.” Iqbal, 556 U.S. at 676; see also Jones v.
13   Community Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 649 (9th Cir.
14   1984) (even pro se plaintiff must “allege with at least some degree of particularity overt
15   acts which defendants engaged in” in order to state a claim).
16         “Causation is, of course, a required element of a § 1983 claim.” Estate of Brooks
17   v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999). “The inquiry into causation must
18   be individualized and focus on the duties and responsibilities of each individual
19   defendant whose acts or omissions are alleged to have caused a constitutional
20   deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988), citing Rizzo v. Goode,
21   423 U.S. 362, 370-71 (1976). There are no factual allegations linking Defendants
22   Covello or Juarez to any of his claims regarding alleged constitutional violations.
23         Thus, for these reasons, the Court finds that Plaintiff’s claims against Covello and
24   Juarez must be dismissed for failing to state a claim upon which relief may be granted.
25         E.     Failure to Protect
26         The Court construes Plaintiff’s request to reside in a single cell as a claim of failure
27   to protect him from harm by other inmates arising under the Eighth Amendment.
28   Plaintiff claims that the denial of single cell status, while housed at RJD, has caused him
                                                    8
                                                                                3:19-cv-02444-JAH-MDD
 1   to live in “fear and depression not knowing when he will be attacked by these inmates” at
 2   RJD. (Compl. at 13.)
 3          Prison officials have a duty under the Eighth Amendment to avoid excessive risks
 4   to inmate safety. See, e.g., Farmer v. Brennan, 511 U.S. 825, 834 (1994). To state a claim
 5   under the Eighth Amendment, Plaintiff must allege Defendants were “deliberate[ly]
 6   indifferen[t]” to “conditions posing a substantial risk of serious harm.” Id. Deliberate
 7   indifference is more than mere negligence, but less than purpose or knowledge. See id. at
 8   836.
 9          A prison official acts with deliberate indifference only if he “knows of and
10   disregards an excessive risk to inmate health and safety; the official must both be aware
11   of facts from which the inference could be drawn that a substantial risk of serious harm
12   exists, and he must also draw the inference.” Id. at 837.
13          Here, Plaintiff references on two occasions that he was “choked” by his cell mate
14   but he offers no factual allegations that would suggest that any of the named Defendants
15   had any involvement or knowledge of these incidents. (See Compl. at 10.) The Ninth
16   Circuit has held that “[a] person ‘subjects’ another to the deprivation of a constitutional
17   right, within the meaning of section 1983, if he does an affirmative act, participates in
18   another’s affirmative acts, or omits to perform an act which he is legally required to do
19   that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740,
20   743 (9th Cir. 1978). Plaintiff must allege which Defendant purportedly knew of a serious
21   risk to Plaintiff’s safety and deliberately ignored that risk. Accordingly the Court finds
22   that Plaintiff offers no factual allegations that Defendants had any knowledge, or should
23   have known, that Plaintiff’s cellmate posed a risk to Plaintiff. Berg v. Kincheloe, 794
24   F.2d 457, 459 (9th Cir. 1986) (deliberate indifference requires showing of “more than a
25   mere suspicion that an attack will occur.”); Hernandez v. Schriro, 2011 WL 2910710, at
26   *6 (D. Ariz. July 20, 2011) (“[w]hile theoretical risk is always possible, Farmer requires
27   more—‘conditions posing a substantial risk of serious harm.’”) (citation omitted)).
28   ///
                                                   9
                                                                              3:19-cv-02444-JAH-MDD
 1         In addition, a review of Plaintiff’s Complaint indicates that Plaintiff does not
 2   provide any factual allegations of suffering a physical injury while incarcerated at RJD.
 3   Plaintiff cannot recover monetary damages for a “mental or emotional injury” without a
 4   “prior showing of physical injury or the commission of a sexual act.” 42 U.S.C.
 5   § 1997e(e).
 6         Therefore, the Court finds that Plaintiff’s Eighth Amendment claims must be
 7   dismissed for failing to state a claim upon which relief may be granted.
 8         F.      Due Process claims
 9         Plaintiff also alleges that his due process rights were violated during his
10   disciplinary hearings. (See Compl. at 9-11.) The Fourteenth Amendment provides that
11   “[n]o state shall ... deprive any person of life, liberty, or property, without due process of
12   law.” U.S. Const. amend. XIV, § 1. “The requirements of procedural due process apply
13   only to the deprivation of interests encompassed by the Fourteenth Amendment’s
14   protection of liberty and property.” Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). “To
15   state a procedural due process claim, [a plaintiff] must allege ‘(1) a liberty or property
16   interest protected by the Constitution; (2) a deprivation of the interest by the government;
17   [and] (3) lack of process.’” Wright v. Riveland, 219 F.3d 905, 913 (9th Cir. 2000)
18   (quoting Portman v. Cnty. of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993)).
19         A prisoner is entitled to certain due process protections when he is charged with a
20   disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citing
21   Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974)). “Such protections include the rights
22   to call witnesses, to present documentary evidence and to have a written statement by the
23   fact-finder as to the evidence relied upon and the reasons for the disciplinary action
24   taken.” Id. These procedural protections, however, “adhere only when the disciplinary
25   action implicates a protected liberty interest in some ‘unexpected matter’ or imposes an
26   ‘atypical and significant hardship on the inmate in relation to the ordinary incidents of
27   prison life.’” Id. (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)); Ramirez v.
28   Galaza, 334 F.3d 850, 860 (9th Cir. 2003).
                                                   10
                                                                               3:19-cv-02444-JAH-MDD
 1         Although the level of the hardship must be determined on a case-by-case basis, and
 2   “[i]n Sandin’s wake the Courts of Appeals have not reached consistent conclusions for
 3   identifying the baseline from which to measure what is atypical and significant in any
 4   particular prison system,” Wilkinson v. Austin, 545 U.S. 209, 223 (2005), courts in the
 5   Ninth Circuit look to:
 6         1) whether the challenged condition ‘mirrored those conditions imposed upon
           inmates in administrative segregation and protective custody,’ and thus
 7
           comported with the prison’s discretionary authority; 2) the duration of the
 8         condition, and the degree of restraint imposed; and 3) whether the state’s
           action will invariably affect the duration of the prisoner’s sentence.
 9
10   Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-87); see also Chappell v.
11   Mandeville, 706 F.3d 1052, 1064-65 (9th Cir. 2013). Only if the prisoner alleges facts
12   sufficient to show a protected liberty interest must courts next consider “whether the
13   procedures used to deprive that liberty satisfied Due Process.” Ramirez, 334 F.3d at 860.
14         Here, Plaintiff’s Complaint is devoid of any allegations that would show that he
15   suffered an “atypical and significant hardship” as a result of his disciplinary hearings.
16   Therefore, the Court finds that Plaintiff’s Fourteenth Amendment due process claims
17   must be dismissed for failing to state a claim upon which relief can be granted.
18         G.     Retaliation claims
19         The Court finds Plaintiff’s Complaint contains First Amendment allegations
20   against Flores sufficient to survive the “low threshold” for proceeding past the sua sponte
21   screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at
22   1123; Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison
23   context, a viable claim of First Amendment retaliation entails five basic elements: (1) An
24   assertion that a state actor took some adverse action against an inmate (2) because of (3)
25   that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of
26   his First Amendment rights, and (5) the action did not reasonably advance a legitimate
27   correctional goal.”).
28   ///
                                                  11
                                                                              3:19-cv-02444-JAH-MDD
 1         H.      Leave to Amend
 2         Because the Court has determined that some of Plaintiff’s claims survive the sua
 3   sponte screening process, the Court will give Plaintiff the opportunity to either: (1)
 4   notify the Court of the intent to proceed with his First Amendment retaliation claim
 5   against Flores only; or (2) file an amended pleading correcting all the deficiencies of
 6   pleading identified by the Court in this Order. Plaintiff must choose one of these options
 7   within forty-five (45) days from the date this Order is filed. If Plaintiff chooses to
 8   proceed as to his claim against Flores, the Court will issue an Order directing the U.S.
 9   Marshal to effect service of his Complaint and dismiss the remaining claims and
10   defendants.
11   IV.   Motion for Preliminary Injunction
12         Plaintiff has also filed a “Order to Show Cause for a Preliminary Injunction &
13   Temporary Restraining Order.” (Pl.’s Mot., ECF No. 14 at 1.) In this Motion, Plaintiff
14   claims the named Defendants, all of whom are RJD officials, are “creating a hostile living
15   condition that endangered the safety and lives” of RJD inmates. (Id.)
16         Rule 65 of the Federal Rules of Civil Procedure provides that “[t]he court may
17   issue a preliminary injunction only on notice to the adverse party.” FED. R. CIV. P.
18   65(a)(1). Plaintiff’s Motion for injunctive relief does not comply with Rule 65(a)’s
19   important procedural notice requirement because he has not shown that either his
20   Complaint or his Motion have been served on any named Defendant.
21         Moreover, even if Plaintiff had properly served Defendants with notice of his
22   Motion, it wholly lacks merit. “A preliminary injunction is an extraordinary remedy
23   never awarded as of right.” Winter v. Natural Resources Defense Council, Inc., 555 U.S.
24   7, 24 (2008) (citation omitted). “The proper legal standard for preliminary injunctive
25   relief requires a party to demonstrate ‘that he is likely to succeed on the merits, that he is
26   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
27   equities tips in his favor, and that an injunction is in the public interest.’” Stormans, Inc.
28   v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20).
                                                    12
                                                                                3:19-cv-02444-JAH-MDD
 1          As set forth in detail above, the Court has found that a majority of Plaintiff’s
 2   Complaint fails to state a claim upon which relief can be granted. Therefore, Plaintiff has
 3   necessarily failed to show, for purposes of justifying preliminary injunctive relief, any
 4   likelihood of success on the merits of his claims. Id.; see also Asberry v. Beard, Civil
 5   Case No. 3:13-cv-2573-WQH JLB, 2014 WL 3943459, at *9 (S.D. Cal. Aug. 12, 2014)
 6   (denying prisoner’s motion for preliminary injunction because his complaint was subject
 7   to dismissal pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A, and therefore he had not
 8   shown he was “likely to succeed on the merits” of any claim, that “the balance of equities
 9   tip[ped] in his favor,” or the issuance of an injunction would serve the public interest)
10   (citing Winter, 555 U.S. at 20).
11          Moreover, as Plaintiff is no longer housed at RJD, the claims for injunctive relief
12   against RJD Defendants are moot in light of his transfer to a different institution. See
13   Dilley v. Gunn, 64 F.3rd 1365, 1368 (9th Cir. 1995) (An inmate’s transfer to a different
14   prison while conditions of confinement claims are pending moot any claims for
15   injunctive relief.)
16          For these reasons, Plaintiff’s Motion for Injunctive Relief (ECF No. 14) must be
17   DENIED.
18   VI.    Conclusion and Order
19          For all the reasons explained the Court:
20          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
21   (ECF No. 2).
22          2.     DIRECTS the Secretary of the CDCR, or his designee, to collect from
23   Plaintiff's prison trust account the $350 filing fee owed in this case by garnishing
24   monthly payments from his account in an amount equal to twenty percent (20%) of the
25   preceding month's income and forwarding those payments to the Clerk of the Court each
26   time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
27   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
28   ASSIGNED TO THIS ACTION.
                                                   13
                                                                               3:19-cv-02444-JAH-MDD
 1         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
 2   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
 3         4.     DENIES Plaintiff’s Motions to Appoint Counsel and for Preliminary
 4   Injunction (ECF Nos. 14, 15).
 5         5.     DISMISSES all claims against Defendants Covello, Juarez, Anderson,
 6   Martinez, Canedo, Taylor, and Garcia pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
 7   1915A(b)(1).
 8         6.     GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
 9   which to either: (1) Notify the Court of the intention to proceed with the First
10   Amendment retaliation claim against Flores only; or (2) File an Amended Complaint
11   which cures all the deficiencies of pleading noted. Plaintiff’s Amended Complaint must
12   be complete in itself without reference to his original pleading. Defendants not named
13   and any claims not re-alleged in the Amended Complaint will be considered waived. See
14   S.D. CAL. CIVLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
15   1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey,
16   693 F.3d at 928 (noting that claims dismissed with leave to amend which are not re-
17   alleged in an amended pleading may be “considered waived if not repled.”).
18         7.     DIRECTS the Clerk of Court to mail to Plaintiff, together with this Order, a
19   blank copy of the Court’s form “Complaint under the Civil Rights Act, 42 U.S.C.
20   § 1983” for his use in amending.
21
22   Dated: February 26, 2020
23                                              HON. JOHN A. HOUSTON
                                                United States District Judge
24
25
26
27
28
                                                  14
                                                                               3:19-cv-02444-JAH-MDD
